DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 11/08/2021, are accepted and appreciated by the examiner. Applicant has amended claims 1, and 4-13 (of which claims 7-11 are withdrawn) and cancelled claims 2-3 and 14. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "of a minimum size" in claim 1 is a relative term which renders the claim indefinite.  The term "of a minimum size" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites “the background information related to the inspection target object” which lacks antecedent basis and leads to indefiniteness. First, the previously defined background information 
Claim 1 recites “after the background information is edited”. First, due to the antecedent issues above, it is unclear what the background information in this limitation is. Second, no editing has been performed, and therefore it is unclear how any limitation is occurring after editing. 
Claim 4. 
The term "typical data" in claim 5 is a relative term which renders the claim indefinite.  The term "typical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "typical characteristic" in claim 5 is a relative term which renders the claim indefinite.  The term "typical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 6 recites the limitation "the sound indicating the state" in.  There is insufficient antecedent basis for this limitation in the claim. First it is unclear if this is the same sound as previously defined. Further, it is unclear what state would be “the” state. 
Claim 6 recites the limitations "the sound obtained" and "a sound generated" There is insufficient antecedent basis for this limitation in the claim, as it introduces further uncertainty as to which sounds are referenced, as a further sound is introduced. 
The term "normal state" in claim 6 is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 12 
Claim 12 recites the limitation "manages data".  There is insufficient antecedent basis for this limitation in the claim. Multiple instances of data have been defined, and therefore it is unclear what data is managed. 
Claim 12 recites the limitation "extracted from the data".  There is insufficient antecedent basis for this limitation in the claim. Multiple instances of data have been defined, and therefore it is unclear what data is used for extraction. 
Claim 12 recites the limitation "the analysis result".  There is insufficient antecedent basis for this limitation in the claim, as only a learning result is defined in claim 1.  
Claim 13 recites the limitation "the data".  There is insufficient antecedent basis for this limitation in the claim. Multiple instances of data have been defined, and therefore it is unclear what data is “the data”. 
Claim 13 recites the limitation "the wireless secondary computers".  There is insufficient antecedent basis for this limitation in the claim, as this is a plural and only a single secondary computer has been defined.  
Dependent claims 2-6 and 12-13 inherit the indefiniteness of the claims on which they depend and therefore are also rejected under 35 U.S.C. 112 b. 
The Examiner notes that due to the indefiniteness rejections above, there is no reasonable interpretation in view of art possible for the claims

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a system, which would fall into a statutory category of invention. However the system is employed to detect a state, analyze the state by setting a learning result, determining a difference, and extracting a characteristic value. This is taken under step 2a prong one to be abstract, and specifically mathematical concepts (i.e. comparisons). Under step 2a prong two, there is not taken to be any integration into a practical application, as nothing is done with this data other than communication. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because the claimed communication via wireless slave and master devices is no more than computer automation of communication, which the courts have taken to not be more than the abstract idea itself.
Dependent claims 4-6 and 12-13 fail to incorporate limitations amounting to significantly more than the abstract ideas of claim 1. Specifically claims 4-5 and 12-13 further define the algorithm performed and are abstract themselves. Claim 6 defined a type of data used, but as no collection of said data is claimed it is no more than reading the data from a repository and therefore it is also abstract. 

Response to Arguments
Applicant's arguments regarding the 112 rejection have been fully considered but they are not persuasive. Applicant states that the amendments have remedied the 112 issues. However, many of the 112 issues in the dependent claims were not addressed by amended language. Further the inclusion of claim 3 into claim 1 has brought in the same indefinite issues that were previously identified, and have led to the same problem of being unable to create a reasonable interpretation of the claim. 
Applicant's arguments regarding the 102 rejections have been fully considered but they are moot. Applicant states that as claim 3 was not rejected in view of art, the 102 is invalid. However, as stated on page 9 of the action mailed 9/24/2021, the sheer number of indefiniteness issues in claim 3 led to an inability to apply art, as there was no reasonable interpretation of the claim to be made. Therefore, as such limitations were brought into claim 1, the claim now too indefinite for further consideration on the merits. 
Applicant's arguments regarding the 101 rejection have been fully considered but they are not persuasive. Applicant argues that the claim is integrated into the application of power reduction, but no such application is recited in the claim. All that is claimed is abstract data analysis as described in the rejection. Therefore the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896